Citation Nr: 1032141	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-19 831	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a right shoulder condition.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for lumbar spine degenerative arthritis, claimed as back and left 
side leg pain.


REPRESENTATION

Appellant represented by:	J. MYERS MORTON


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from May 1941 to September 1945.  
His awards include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee and an August 2008 rating decision by the VA RO in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision dated in March 2005, the Board denied service 
connection for a back and shoulder condition; that decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC or Court).  The Court affirmed the Board's March 
2005 decision in December 2006.  The Veteran did not appeal that 
determination to the Federal Circuit.

2.  The evidence received since the March 2005 Board decision 
while new, does not does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for a 
back disability, and therefore does not raise a reasonable 
possibility of substantiating the claim.

3.  The evidence received since the March 2005 Board decision 
while new, does not does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for a 
right shoulder disability, and therefore does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 2005 Board decision, which denied service 
connection for a back and shoulder condition, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  The evidence received since the March 2005 Board decision is 
not new and material and the claim for service connection for a 
back disability is not reopened.  38 U.S.C.A. § § 5108 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The evidence received since the March 2005 Board decision is 
not new and material and the claim for service connection for a 
right shoulder disability is not reopened.  38 U.S.C.A. § § 5108 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court) clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such claims, 
VA must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in August 2007 and April 2008 that fully addressed 
all notice elements and were sent prior to the initial AOJ 
decisions in these matters.  The letters also informed the 
Veteran of the information necessary to reopen the claims, the 
bases for denial in the prior decisions, and the evidence 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denials.  Additionally they provided notice on how disability 
ratings and effective dates are assigned.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Because the letters informed the 
Veteran of what evidence was required to substantiate the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence, adequate notice has been provided.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a claim to reopen, 
VA's responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is not 
new and material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide a VA medical 
opinion if the claim is not reopened.  See 38 U.S.C. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, in this 
case, the AOJ complied with VA's notification requirements and 
informed the Veteran of the information and evidence needed to 
substantiate his claims.  The RO obtained VA treatment records.  
The RO also helped the Veteran obtain private treatment records 
identified.  The Veteran did not identify any other pertinent 
records necessary to substantiate his claim.  Since no new and 
material evidence has been received, a VA medical opinion is not 
required.

II.  New and Material Evidence

The Veteran was originally denied service connection for a back 
disability in December 1989 because there was no evidence of an 
in-service injury or event which caused his back condition.  In a 
March 1998 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the previously 
denied claim of service connection for a back disability.  The 
Veteran appealed that determination to the Board.  

In November 1998 the Veteran was originally denied service 
connection for a shoulder disorder because there was no evidence 
linking any current disorder to an injury or event in active 
service.  The Veteran appealed that determination to the Board.

In an August 2003 decision, the Board reopened the previously 
denied claim of service connection for a back disability and 
remanded the reopened claim, along with the claim of service 
connection for a should disorder back to the RO for additional 
development of the record.  

Upon completion of the requested development, the case was 
returned to the Board.  In a March 2005 decision, the Board 
denied the claims of service connection for a back disability and 
a right shoulder disorder, citing a lack of treatment for or 
complaint of either condition during service.  Regarding the back 
claim, the basis for the denial was that the probative evidence 
of record did not establish a nexus between the Veteran's current 
back disorder and service.  The decision evaluated the evidence 
in favor the of the Veteran's claim, an weighed this favorable 
evidence against the negative evidence of record, and found that 
the negative evidence of record outweighed the favorable 
evidence.  The favorable evidence included lay statements and 
private medical opinions, primarily based on the Veteran's lay 
statements, asserting that the Veteran had back pain since 
service.  The negative evidence included a lack of objective 
findings of a chronic back disability during service, at 
separation from service, and for many years following discharge 
from service, as well as VA examiner's opinions concluded that 
the Veteran's current back disability was less likely than not 
related to any injury in service.  Similar reasons and bases were 
provided for the denial of the right shoulder claim.  

The Veteran appealed the Board's March 2005 decision to the 
Court.  The Court affirmed the Board's March 2005 decision in 
December 2006.  Judgment was entered in January 2007.  As the 
Veteran did not appeal the Court's decision to the Federal 
Circuit, the Board's March 2005 decision became final.  

At the time of the March 2005 Board decision, the pertinent 
evidence of record included the Veteran's service treatment 
records and VA treatment records dated from  July 1989 to March 
2004; private treatment records and medical opinions dated from 
April 1986 to November 1998, and VA examinations dated in July 
1989, May 2003, and March 2004.

Currently, the Veteran contends that he has had back and shoulder 
pain since service.  He maintains that he injured his back, 
shoulder, and groin during service at the same time, and was 
treated for a hernia injury; and, perhaps the hernia injury was 
really a misdiagnosed back injury.  Additional evidence has been 
added to the claims file.  This evidence consists of additional 
private and VA treatment records showing current treatment for 
back pain, shoulder pain, degenerative changes in the back and 
shoulder, and other current disabilities, lay statements from the 
Veteran's wife, and child, and another medical opinion from the 
Veteran's private doctor, C. DeBusk, M.D., that is essentially 
duplicative of previous memorandums associated with the claims 
file.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a back disorder in May 2007 
and for a shoulder disorder in March 2008.  The pertinent 
evidence received subsequent to the March 2005 Board decision 
includes VA treatment records dated from March 2008 to October 
2009, private treatment records from September 2007 to June 2009; 
as well as numerous statements by the Veteran.

The evidence submitted, while new, is not material because it 
does not associate the Veteran's current conditions with an 
event, injury, or complaint in service.  The treatment records 
submitted record the Veteran's current condition, but do not shed 
any light on events or complaints in service which could be shown 
to have caused the Veteran's conditions.  

While the Veteran's statements continue to suggest that he hurt 
himself during service and has experienced back and shoulder pain 
ever since, these statements are duplicative of or substantially 
similar to statements and arguments previously presented by the 
Veteran.  Additionally, the lay statements submitted by the 
Veteran's spouse and child are essentially cumulative of evidence 
previously proffered by the Veteran himself, as these statements 
essentially state that the Veteran has reported pain in his 
shoulder and back for many years.  Finally, the October 2005 
memorandum from Dr. DeBusk is substantially duplicative of the 
earlier, November 1998 memorandum previously considered.  Thus 
the newly submitted evidence is not material, and therefore not 
sufficient to reopen the claim.  As the Veteran has not submitted 
new and material evidence, the claims are not reopened.

Importantly, the Veteran is certainly competent to report 
continuity of symptoms since service; however, the issue here is 
whether the additional evidence added to the record since the 
last final denial is new and material, and, as noted above, the 
Veteran's statements are cumulative and duplicative of evidence 
previously considered.  As such, his statements, while competent 
and credible, are not new and material.  

	(CONTINUED ON NEXT PAGE)









ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for a right shoulder disability is denied.

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for lumbar spine degenerative arthritis, claimed as 
back and left side leg pain is denied.


____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


